Title: From George Washington to Major General William Heath, 10–11 August 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters near Germantown [Pa.]10[–11]th Augt 1777

I was yesterday favd with yours of the 1st and 2d instants. I am convinced if any Ships appeared off your Coast at the time you mention,

that they could not have been the Fleet that sailed from the Hook, because they were off the Capes of Delaware just at that time. But I think it more than probable, that you will have heard something of the Enemy before this reaches you. We have not recd the least intelligence of them, since they left the Capes of Delaware last Thursday was a Week. Had they returned to the Hook, they must have arrived there many days ago, as the Winds have been constantly fair. the Season of the Year is not only against their going Southward, but there is no object there worth their attention, and it would be leaving Genl Burgoine to make head against the whole Eastern force and the Continental Army up the North River. My opinion therefore is, that they intend either to go round the East End of Long Island into the Sound and land in Connecticut, or stand more Eastward, and make a descent upon Rhode Island, or somewhere in Massachusetts, from either of which places, they may attempt to penetrate and form a junction with Genl Burgoine, who is pushing down the North River with scarce any opposition.
Be the place of Genl Howe’s destination where it may, it will be impossible for the Army to be up time enough to prevent his making good his landing, but I think it will be a considerable time before he can compleat his debarcation and get all things in readiness to march into the Country. I therefore must depend upon the most spirited exertions of the Militia to give him every opposition, and endeavour to retard his progress till the Continental Army can come up. That I may reach the North River quickly (should there be occasion) I have ordered this Army with all their Baggage &ca to return to the East Side of Delaware. As the Garrison of Peekskill have not been upon fatigue, they will be able to march forward rapidly, while the Troops that take their places refresh and rest themselves. As I am informed that the whole Country between the Coast and the North River is rough & defensible, I am in hopes that we shall be able to take such a position, as with our joint forces, will prevent a junction of the two Armies of the Enemy should they attempt it.
Should a descent be made, it will be necessary to remove all Teams and provision out of their way as quick as possible, the Teams especially, as I am convinced General Howe will be in great want of draft Cattle, as his own must be much reduced from the length of time which they have been on Board. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. 11th Augt An Express over took me last Night with an Account that the Fleet were seen the 7th instant off Sinepuxent 16 leagues to the southward of the Capes of Delaware. I have therefore halted till I have further intelligence.

